AB:MGD

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-- >> 7- FT FF FR xX
UNITED STATES OF AMERICA FILED UNDER SEAL
- against - AFFIDAVIT AND COMPLAINT
IN SUPPORT OF AN
RICHARD ANTHONY NELSON, ARREST WARRANT
also known as “Richie Tek” (T. 8, U.S.C., §§ 1326(a) and 1326(b)(2))
Defendant. 19-699-M
---------- = Xx

EASTERN DISTRICT OF NEW YORK, SS:

FABIO ARROYAVE, being duly sworn, deposes and states that he is a
Deportation Officer with the Department of Homeland Security, United States Immigration and
Customs Enforcement, duly appointed according to law and acting as such.

Upon information and belief, there is probable cause to believe that on or about
June 22, 2019, within the Eastern District of New York and elsewhere, the defendant
RICHARD ANTHONY NELSON, also known as “Richie Tek,” being an alien who had
previously been arrested and convicted of an aggravated felony, and was thereafter excluded
and removed from the United States, and who had not made an application for admission to
the United States to which the Secretary of the Department of Homeland Security, successor
to the Attorney General of the United States, had expressly consented, was found in the
United States.

(Title 8, United States Code, Sections 1326(a) and 1326(b)(2)).
2

The source of your deponent’s information and the grounds for his belief are as
follows:'

1, I am a Deportation Officer with United States Immigration and Customs
Enforcement (“ICE”) and have been involved in the investigation of numerous cases
involving the illegal reentry of aliens. I am familiar with the facts and circumstances set
forth below from my participation in the investigation; my review of the ICE investigative
file, including the defendant’s criminal history record; and from reports of other law
enforcement officers involved in the investigation.

2. The defendant RICHARD ANTHONY NELSON, is a citizen and
national of Jamaica who lawfully entered the United States as a Legal Permanent Resident on
March 5, 1986. Between 1992 and 2005, NELSON was convicted of certain criminal
offenses, including but not limited to:

a. Attempted Criminal Sale of a Controlled Substance in the Third
Degree, in violation of New York Penal Law 220.39(1), an aggravated felony offense, on or
about May 27, 1992. The defendant was sentenced to a term of incarceration of 30 days.

b. Felon in Possession of Firearm and Ammunition, in violation of
Title 18, United States Code, Section 922(g), a felony, on or about June 13, 2005. The

defendant was sentenced to a term of incarceration of 37 months.

 

Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, ] have not described all the relevant facts and
circumstances of which I am aware.
3. On or about February 21, 2008, the defendant was removed to Jamaica
pursuant to a removal order entered by an Immigration Judge on or about December 20, 2007.

4. On or about June 22, 2019, the defendant RICHARD ANTHONY
NELSON, was found in Brooklyn, New York, under the name “Richie Tek,” by a confidential
source (the “CS”) known to the United States Marshals Service.”

5. On or about June 24, 2019, the CS notified law enforcement agents that
the CS had become aware of an individual, known to the CS as “Richie Tek,” who had
entered the United States from Jamaica after having been previously deported from the United
States.

6. The CS provided law enforcement agents with an open source social
media page for “Richie Tek.” Law enforcement agents compared photographs of “Richie
Tek” from the open source social media site provided by the CS with photographs of the
defendant RICHARD ANTHONY NELSON and determined that the appearance of “Richie
Tek” matched that of the defendant.

7. Additionally, on certain social media posts, “Richie Tek” referenced his
daughter by name. A search of law enforcement records identified a female individual with
the name referenced by “Richie Tek” who has a father named Richard Anthony Nelson. The

father’s date of birth matched that of the defendant RICHARD ANTHONY NELSON.

 

2 The CS is a paid confidential source registered with the United States Marshals
Service who has provided information to law enforcement for approximately two years.
Information provided by the CS, to date, has proven reliable; it has been corroborated by other
independent means, such as law enforcement surveillance, and has led to the arrest of multiple
fugitives.
Case 1:19-mj-00699-SJB Document1 Filed 08/05/19 Page 4 of 4 PagelD #: 4

4

8. A search of immigration records has revealed that there exists no request
by the defendant RICHARD ANTHONY NELSON for permission from either the United
States Attorney General or the Secretary of the Department of Homeland Security to re-enter
the United States after removal.

9. I request that the Court issue an order sealing, until further order of the
Court, all papers submitted in support of this application, including the affidavit and arrest
warrant. Based upon my training and experience, I have learned that criminals actively search
for criminal affidavits and arrest warrants via the internet. Therefore, premature disclosure of
the contents of this affidavit and related documents could seriously jeopardize the investigation
by giving the defendant an opportunity to flee from prosecution.

WHEREFORE, your deponent respectfully requests that an arrest warrant be
issued for the defendant RICHARD ANTHONY NELSON, also known as “Richie Tek,” so

that he may be dealt with according to law.

 

 
   

United States
Enforcement

migration and Customs

Sworn to before me this
5th day of August, 2019

 

THE HONORABLE SANKET BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
